Citation Nr: 1822889	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-34 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Home Loan 
Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan guaranty benefits. 


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Appellant served in the United States Army Reserves from December 1988 until July 1999 and had a period of active duty service from January 22, 1991 to March 26, 1991.  However, the Appellant only had active duty for training, inactive duty for training, and active service from December 1988 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 administrative decision of the Atlanta Regional Loan Center, which denied VA home loan guarantee benefits on the grounds that the appellant did not meet the minimum eligible service term for VA home loan guaranty benefits.  

The Appellant waived a hearing before the Board in her October 14, 2014 substantive appeal, via a VA Form 9.  


FINDINGS OF FACT

1.  The Appellant had creditable periods of active duty, active duty for training, and inactive duty for training in the United States Army and Army Reserves from December 1988 to December 1992, a period of four years.  

2.  The Appellant's active duty was from January 22, 1991 to March 26, 1991, a period less than 90 days during the Persian Gulf War.  

3.  The Appellant had no additional periods of active duty, active duty for training, or inactive duty for training during the period she remained in the Army Reserves after July 1992.  

4.  The Appellant was not discharged or released before completing six years of service in the Army Reserve because of a service-connected disability.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan guaranty benefits have not been met.  38 U.S.C. §§ 3701, 3702 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the RO erred by denying her a Certificate of Eligibility for VA home loan guaranty benefits in July 2014.  Specifically, she contends that she is eligible for a VA loan because she had been given two Certificates of Eligibility for loan guaranty benefits in July 1995 and in July 1999 and had been found at that time to have met the applicable time-in-service requirements.  She maintains that she should be permitted to use the certificate again.  Additionally, the Appellant contends she was unable to meet the six year minimum requirement for reservists to qualify for the VA home loan guaranty benefits because she could not secure a female officer position in an active drilling unit after returning from active duty due to a reduction in forces and cites 38 U.S.C. § 5303A(b)(3)(F0(iii) to support her claim.  

Home loan guaranty benefits are granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C. §§ 3701 and 3702.  Basic entitlement for veterans with active duty service is generally addressed in 38 U.S.C. § 3702, as modified by certain minimum active duty requirements set forth in 38 U.S.C.
§ 5303A.  

According to 38 U.S.C. § 3701(b)(4), the term "veteran" includes an individual serving on active duty.  Further, according to 38 U.S.C. § 3701(b)(5)(A), the term "veteran" also includes an individual who is not otherwise eligible for benefits under Chapter 37 and (1) who has completed a total service of at least 6 years in the Selected Reserve and was honorably discharged, or (2) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the components of the Armed Forces.  38 U.S.C. 
§ 3701(b)(5)(B).  

In pertinent part, a veteran is initially eligible for the housing loan benefits under section 3702 if he or she served (1) after July 25, 1947, for a period of more than 180 days, and was discharged or released therefrom under conditions other than dishonorable; or (2) served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran who is ineligible for such benefits under 
38 U.S.C. § 5303A (b).  38 U.S.C. § 3702(a)(1), (2).  

Even if a veteran meets the minimum requirements set forth in 38 U.S.C. § 3702, a veteran is ineligible for certain VA benefits, including VA home loan guaranty benefits, if the criteria under 38 U.S.C. § 5303A (b) are met.  A veteran will generally be ineligible for VA home loan guaranty benefits if he or she is discharged before (1) 24 months of continuous active duty or (2) discharged before completion of the full period for which the person was called or ordered to active duty.  38 U.S.C. § 5303A(b)(1).  

There are exceptions to the ineligibility criteria set forth at 38 U.S.C. 
§ 5303A(b)(1), which if met, would make a veteran who was otherwise ineligible for VA Home Loan benefits under 38 U.S.C. § 5303A(b)(1) eligible.  The exceptions to the ineligibility criteria in 38 U.S.C. § 5303A(b)(1) include, in pertinent part, an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in specific sections of the regulations.  See 38 U.S.C. § 5303A(b)(3)(F)(iii).  

The threshold question in this case is whether the Appellant meets the initial definition of a veteran under 38 U.S.C. § 3701, and if so, whether she meet the minimum required period of service for VA Home Loan Guarantee Benefits as set forth in 38 U.S.C. § 3702, and is not otherwise ineligible under 38 U.S.C. § 5303A.  In this case, the Board finds that the Appellant does not meet the criteria.  

The Appellant's service personnel records indicate she had periods of active duty, active duty for training, and inactive duty training from December 1988 to December 1992, a period of four years.  Her period of active duty was from January 22, 1991 to March 7, 1992 during the Persian Gulf War, a period less than 90 days.  

While the Appellant remained in the Army Reserve from December 1992 until her honorable discharge in July 1999, she had no additional periods of active duty, active duty for training, and inactive duty training.  She had no prior or subsequent military service.

As the Appellant was notified in the August 2014 and May 2015 statements of the case, in order for a year of service to be credited toward the six-year service requirement, at least one active duty or inactive duty point is required during each year in order to be credited as service.  Although membership points may be earned by reservists for being on the rolls, whether the member participates in drill or not, years in which only membership points are earned do not count towards meeting the six-year service requirement.  

In this case, the Appellant's service personnel records, including a Chronological Statement of Retirement Points, dated February 1999, shows that she received active or inactive duty points during each year from December 1988 to December 1992.  From December 1992 to December 1998, only membership points are shown.  There is no evidence that the Appellant drilled or trained during those years, and she does not contend she drilled or trained during those years.  Additionally, although the Appellant was not discharged until July 1999 and this statement was printed five months before discharge, the Appellant does not contend that she had additional periods of active service, active service for duty, or inactive service for duty other than what was counted by the RO in the statements of the case.  See July 2014 notice of disagreement.  

Further, as noted on her DD Form 214, she served a period of active duty from January 22, 1991, to March 7, 1991 during the Persian Gulf War.  This term of service was less than 90 days.  Additionally, the evidence of record does not show - and the Appellant has not contended - that she was discharged or released from active duty on account of a service-connected disability.  

While the Appellant has presented two VA Certificates of Eligibility for Loan Guaranty Benefits, dated in July 1995 and July 1999, in an effort to show that VA has deemed her eligible for the benefits to which she seeks, her receipt of such document is apparently the result of an error on the part of a VA employee who had determined that she was entitled to VA loan guaranty benefits based on her service.  

On the evidence of record, the Board finds that the Appellant does not meet the statutory definition of "veteran."  She is not shown to have served on active duty for a period of 90 days or more during the Persian Gulf War to satisfy a basic element of entitlement to VA home loan guaranty benefits.  Further, her period of reserve service, consisting of active duty, active duty for training, and inactive duty training, is two years short of the required minimum of six years of reserve service to identify her as a "veteran" and, thus, satisfy a basic element of entitlement to VA home loan guaranty benefits.  Because the Appellant is not entitled to VA home loan guaranty benefits, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Appellant further contends that she should be eligible for an exception to the minimum service time because she was unable to secure a female officer position in a drilling reserve unit after returning from active service due to a reduction in force.  See 38 U.S.C. § 5303A(b)(3).  However, because the Appellant does not meet the definition of a veteran in 38 U.S.C. § 3701 and meet the minimum service requirements in 38 U.S.C. § 3702, 38 U.S.C. § 5303A is not for application in this case.  

Finally, the Appellant argues that VA should honor the two previous Certificates of Eligibility for Loan Guaranty Benefits, which were issued in July 1995 and July 1999.  Essentially, she is requesting that the Board exceed its authority by granting her entitlement to loan guaranty benefits without any legal authority.  38 U.S.C. 
§ 7104.  Such relief would be equitable in nature, but the Board does not have the authority to grant equitable relief as argued by the Appellant.  38 U.S.C. § 503. Because there is no legal basis upon which to predicate a grant of the benefit sought, the appeal must be denied.  See Sabonis, 6 Vet. App. at 430.  



ORDER

Basic eligibility for VA home loan guaranty benefits under is denied.  



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


